991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ida M. JACKSON, Plaintiff-Appellant,v.CHARLES COUNTY COMMUNITY COLLEGE, Defendant-Appellee.
No. 93-1201.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 23, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-1998-B)
Ida M. Jackson, Appellant Pro Se.  Gary Carlson Duvall, MILES & STOCKBRIDGE, Towson, Maryland, for Appellee.
D.Md.
AIDMISSED
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Ida M. Jackson appeals the district court's grant of an extension of time to the Defendant.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 In light of our view of this appeal, we grant Appellee's motion to dismiss the appeal